



Exhibit 10.1
EMPLOYMENT AGREEMENT
This Employment Agreement (this "Agreement") is entered into as of February 18,
2019 by and between AutoNation, Inc. (together with its subsidiaries and
affiliates, the "Company"), and Carl C. Liebert III (the "Executive").
RECITALS
WHEREAS, the Company and the Executive desire to enter into this Agreement,
effective as of the date hereof, and desire to set forth herein the terms and
conditions of the Executive's employment with the Company, including certain
non-competition covenants applicable to the Executive.
TERMS OF AGREEMENT
In consideration of the mutual representations, warranties, covenants and
agreements contained in this Agreement, the parties hereto agree as follows:
1.
Employment.

(a)Employment Period. The Executive shall commence employment on March 11, 2019
(the "Commencement Date") and shall serve as the Chief Executive Officer and
President of the Company. The period during which the Executive shall serve as
the Chief Executive Officer and President of the Company (the "Employment
Period") pursuant to the terms of this Agreement shall commence on the
Commencement Date and shall continue until the close of business on March 10,
2022, unless earlier terminated pursuant to Paragraph 2 of this Agreement.
(b)Duties and Responsibilities. During the Employment Period, the Executive
shall have such authority and responsibility and perform such duties as are
customary to the offices the Executive holds or as may be reasonably assigned to
him from time to time at the direction of the Company's Board of Directors.
During the Employment Period, the Executive's employment shall be full time and
the Executive shall perform his duties honestly, diligently, competently, in
good faith and in what he believes to be the best interests of the Company and
shall use his best efforts to promote the interests of the Company.
(c)Base Salary. In consideration for the Executive's services hereunder and the
restrictive covenants contained herein, the Executive shall be paid a base
salary during the Employment Period at an annual rate of $1,000,000 (the
"Salary"). The Salary will be payable in accordance with the Company's customary
payroll practices and will be subject to annual review and adjustment by the
Compensation Committee (the "Committee") of the Company's Board of Directors (or
such other duly authorized committee or subcommittee, as applicable); provided,
however, that the Salary shall not be reduced during the Employment Period.
(d)Bonus. During the Employment Period, the Executive shall participate in the
Company's annual bonus plan for senior executives as in effect from time to time
(the "Plan") at such target award levels and upon such terms and conditions as
are determined in the discretion of the Committee (or such other duly authorized
committee or subcommittee, as applicable); provided, however, that the target
award level for annual bonuses under the Plan will be no less than 150% of the
Executive's Salary at such time. The Company shall pay the Executive his annual
bonus in respect of the 2019 fiscal year, pro-rated based on a fraction, the
numerator of which shall be the number of days from the Commencement Date
through December 31, 2019 and the denominator of which shall be 365, on the
later of (i) the date the annual bonuses are paid to the other senior executives
of the Company or (ii) within thirty (30) days following the date the Executive
has established permanent residence in Broward County, Florida (the "Move
Date").
(e)Benefits. During the Employment Period, the Executive shall be eligible
(i) to participate in any retirement plans, insurance programs and other fringe
benefit plans and programs as are from time to time established and maintained
for the benefit of executives of the Company, subject to the provisions of such
plans and programs, (ii) either (A) to be granted an annual vehicle allowance of
$45,000, (B) to use up to two demonstrator vehicles annually, or (C) to be
granted an annual vehicle allowance of $22,500 and to use one demonstrator
vehicle annually, (iii) for an annual executive physical and (iv) for an annual
Company match under the Company's Deferred Compensation Plan in an amount
determined by the Company in its sole and absolute discretion from time to time.
In addition, the Executive shall be eligible for benefits pursuant to the
Company's relocation assistance policy, including the reimbursement for
temporary housing in Broward County, Florida through the first anniversary of
the Commencement Date.
(f)Expenses. In addition to the compensation and benefits described above, the
Executive shall be reimbursed for all out-of-pocket expenses reasonably incurred
by him on behalf of or in connection with the business of the Company during the
Employment Period, upon delivery of receipts and pursuant to the reimbursement
standards and guidelines of the





--------------------------------------------------------------------------------





Company. Furthermore, from the Commencement Date through the Move Date, the
Company shall reimburse the Executive for his business class air travel using a
commercial airline to and from San Antonio, Texas to Fort Lauderdale, Florida.
(g)Equity-Based Awards. The Executive shall be eligible to receive an annual
grant of equity-based awards during the Employment Period at an appropriate
level as determined by the Committee (or such other duly authorized committee or
subcommittee, as applicable), with a grant date value of no less than $5,000,000
(notwithstanding any negative discretion the Committee may otherwise have with
respect to the grant of equity-based awards). In respect of 2019, the Executive
shall be granted, as soon as reasonably practicable following the Commencement
Date, the following: (i) restricted stock units subject to a four-year
installment vesting schedule with an aggregate grant date fair value of
$3,333,330 and (ii) performance-based restricted stock units subject to a
three-year cliff vesting schedule with an aggregate grant date fair value of
$1,666,670. The Executive's 2019 equity-based awards shall be subject to the
terms and conditions of the 2017 Employee Equity and Incentive Plan and
applicable award agreements. The Executive shall have until at least April 1,
2019 to accept such awards. To the extent feasible, administratively and
otherwise, the Executive shall be permitted to satisfy any withholding amount on
vesting of equity-based awards in cash rather than shares of common stock.
(h)Sign-On Award. As soon as reasonably practicable following the Commencement
Date, the Executive shall be granted restricted stock units subject to a
three-year installment vesting schedule with an aggregate grant date fair value
of $7,500,000 (the "Sign-On Award"). The Executive shall have until at least
April 1, 2019 to accept such award. The Executive shall not transfer, assign,
pledge or hypothecate in any way, whether by operation of the law or otherwise
(any such disposition being referred to herein as a "Transfer"), except by will
or the laws of descent and distribution, the shares of Company common stock
issuable pursuant to the Sign-On Award until the date the Executive is in
compliance with the Company's Executive Officer Stock Ownership Guidelines, as
in effect from time to time. The foregoing Transfer restrictions shall not apply
to shares of common stock withheld by the Company to settle tax liabilities
related to vesting of the Sign-On Award. The Sign-On Award shall be subject to
the terms and conditions of the 2017 Employee Equity and Incentive Plan and
applicable award agreement. To the extent feasible, administratively and
otherwise, the Executive shall be permitted to satisfy any withholding amount on
vesting of the Sign-On Award in cash rather than shares of common stock.
(i)Share Purchase. Within ninety (90) days following the date of this Agreement,
the Executive agrees to purchase shares of common stock of the Company on the
open market with an aggregate fair value of $100,000 at the time of the
purchase.
2.Termination.
(a)Cause, Death and Disability. At any time during the Employment Period, the
Company shall have the right to terminate the Employment Period and to discharge
the Executive for "Cause" (as defined below). Upon any such termination by the
Company for Cause, the Executive or his legal representatives shall be entitled
to that portion of the Salary prorated through the date of termination, and the
Company shall have no further obligations hereunder. "Cause" means that the
Executive has: (i) breached his restrictive covenants set forth in this
Agreement; (ii) failed or refused to perform his assigned duties and
responsibilities to the Company in any material respect, after written notice
and a reasonable opportunity to cure; (iii) willfully engaged in illegal conduct
or gross misconduct in the performance of his duties to the Company; (iv)
committed an act of fraud or dishonesty affecting the Company or committed an
act constituting a felony; or (v) willfully violated any material Company
policies (including the Code of Ethics Policy for Senior Officers) in any
material respect. No act or failure to act on the part of the Executive shall be
deemed "willful" unless done, or omitted to be done, by the Executive not in
good faith or without reasonable belief that the Executive's act or failure to
act was in the best interests of the Company.
The Company acknowledges that the Executive may resign or otherwise terminate
the Employment Period and his employment with the Company without Good Reason
(as defined below), provided that (a) the Company shall have no further
obligations hereunder from and after the end of the Employment Period in such
event and the Executive's rights with respect to any equity-based awards held by
him shall be as set forth in the applicable equity or other incentive plan and
any award agreements and (b) the Executive shall provide reasonable written
notice to the Company (in no event less than twenty (20) business days) of such
resignation or termination, shall provide a reasonable transition of his duties
and responsibilities with the Company and shall coordinate with the Company as
to the public communication of the resignation or termination in order to ensure
an orderly transition.
In addition, in the event that during the Employment Period the Executive
(i) dies, the Employment Period shall automatically terminate, or (ii) is unable
to perform his duties and responsibilities as provided herein, with reasonable
accommodation, due to his physical or mental disability or sickness (a) for more
than ninety (90) consecutive days, or one hundred (100) non-consecutive days,
during any period of twelve (12) consecutive months or (b) reasonably expected
to extend for greater than three (3) months, the Company may at its election
terminate the Employment Period and the Executive's employment. In the case of
clause (i) or clause (ii) above, the Company shall have no further obligations
hereunder from and





--------------------------------------------------------------------------------





after such termination date and the Executive's rights with respect to any
equity-based awards held by him shall be as set forth in the applicable equity
or other incentive plan and any award agreements.
(b)Without Cause by the Company or by Executive for Good Reason. At any time
during the Employment Period, the Company shall have the right to terminate the
Employment Period and to discharge the Executive without Cause effective upon
delivery of 30 days’ prior written notice to the Executive. At any time during
the Employment Period, the Executive shall have the right to terminate the
Employment Period for Good Reason if, after delivery of written notice to the
Company of his intent to terminate the Employment Period for Good Reason, the
Company has not cured the circumstances constituting "Good Reason" within ten
(10) business days. Upon such termination of the Employment Period by the
Company without Cause or by the Executive for Good Reason, as long as the
Executive is in compliance with the provisions of Paragraphs 3 and 4 below and
within sixty (60) days of termination of the Executive's employment the
Executive executes a reasonable and mutually acceptable severance agreement with
the Company that includes a release of the Company and a covenant of reasonable
cooperation on matters Executive is involved with pertaining to the Company (a
"Severance Agreement"), the Executive will be entitled to (i) in equal
installments over eighteen (18) months in accordance with the Company's regular
payroll practices commencing with the first administratively practical regular
payroll date next following the effectiveness of the release set forth in the
Severance Agreement, 1.5 times the sum of (A) the Executive's Salary as in
effect on the date of the Executive's termination of employment (or if greater,
as in effect prior to the event giving rise to Good Reason) and (B) the
Executive's target annual bonus as in effect on the date of the Executive's
termination of employment (or if greater, as in effect prior to the event giving
rise to Good Reason), and (ii) in a lump sum at the same time bonuses are paid
to active employees generally and as soon as reasonably practicable following
the effectiveness of the release set forth in the Severance Agreement, but in no
event later than March 15th of the calendar year following the calendar year
that includes the date of the Executive's termination of employment, an amount
equal to the Executive's annual bonus as determined by the Committee, pro-rated
for the number of days the Executive was employed during the calendar year
through the date of the Executive's termination of employment.
In addition, upon such termination of the Employment Period by the Company
without Cause or by the Executive for Good Reason, as long as the Executive is
in compliance with the provisions of Paragraphs 3 and 4 below and the Executive
executes a Severance Agreement within sixty (60) days of termination of the
Executive's employment, the Company shall pay the Executive in a lump sum no
later than the first administratively practical regular payroll date next
following the effectiveness of the release set forth in the Severance Agreement,
an amount equal to the cost of coverage under COBRA, grossed up for taxes, based
on the Executive's then-current health, dental and vision elections for an
eighteen (18) month period.
The Executive's rights with respect to any equity-based awards held by him shall
be as set forth in the applicable equity or other incentive plan and any award
agreements; except that, as to the Sign-On Award, Executive shall be deemed to
be “retirement” eligible under the 2017 Employee Equity and Incentive Plan, as
of the date of a termination of employment pursuant to this Paragraph 2(b).
Notwithstanding the terms of the Company's relocation assistance policy, the
Executive shall not have any reimbursement obligation for relocation assistance
in the event of a termination of employment pursuant to this Paragraph 2(b).
"Good Reason" means the occurrence (without the Executive's express written
consent) of any one of the following acts by the Company, or failures by the
Company to act:
(i) the assignment to the Executive of any duties inconsistent with the
Executive's status or a substantial adverse alteration in the nature or status
of the Executive's responsibilities, including, without limitation, the
Executive ceasing to be Chief Executive Officer of a public company;
(ii) a reduction by the Company in the Executive's Salary;
(iii) the relocation of the Executive's principal place of employment by more
than 50 miles or the Company's requiring the Executive's to be based anywhere
other than such principal place of employment (or permitted relocation thereof)
except for required travel on the Company's business to an extent substantially
consistent with the Executive's previous business travel obligations;
(iv) the failure by the Company to pay to the Executive's any portion of the
Executive's current compensation or to pay to the Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company, within seven (7) days of the date such compensation is due; or
(v) the failure by the Company to continue in effect any compensation plan in
which the Executive participates which is material to the Executive's total
compensation, including but not limited to the Company's equity-based long term
incentive





--------------------------------------------------------------------------------





plans and annual incentive plans, unless a comparable arrangement (embodied in
an ongoing substitute or alternative plan) has been made with respect to such
plan, or an adverse change in the Executive's participation therein (or in such
substitute or alternative plan) either in terms of the amount or timing of
payment of benefits provided or the level of the Executive's participation
relative to other participants.
The Executive's right to terminate his employment for Good Reason shall not be
affected by his incapacity due to physical or mental illness. The Executive's
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason hereunder;
provided, that the Executive provides the Company with a written notice of
termination within sixty days (60) days following the occurrence of the event
constituting Good Reason. In no event shall the Executive have Good Reason to
terminate employment if such act or failure to act has been cured within thirty
(30) days after a notice of termination is delivered by the Executive to the
Company.
(c)Upon termination of the Employment Period hereunder, at the Company's request
the Executive shall resign from the Company's Board of Directors.
(d)Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Internal Revenue Code of 1986, as amended (the "Code"),
(i) no amounts shall be paid to the Executive under Paragraph 2 of this
Agreement until the Executive would be considered to have incurred a separation
from service from the Company within the meaning of Section 409A of the Code,
and (ii) amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Agreement during the six-month period
immediately following the Executive's separation from service shall instead be
paid within 30 days following the date that is six months following the
Executive's separation from service (or death, if earlier). Each amount to be
paid or benefit to be provided to the Executive pursuant to this Agreement,
which constitutes deferred compensation subject to Section 409A, shall be
construed as a separate identified payment for purposes of Section 409A. To the
extent required to avoid accelerated or additional tax under Section 409A,
amounts reimbursable to Executive under this Agreement shall be paid to
Executive on or before the last day of the year following the year in which the
expense was incurred and the amount of expenses eligible for reimbursement (and
in-kind benefits provided to Executive) during any one year may not effect
amounts reimbursable or provided in any subsequent year. Notwithstanding
anything herein to the contrary, in no event shall the timing of the Executive's
execution of the release described in Severance Agreement, directly or
indirectly, result in the Executive designating the calendar year of payment,
and if a payment that is subject to execution of the general release could be
made in more than one taxable year, payment shall be made in the later taxable
year.
3.Restrictive Covenants. The Executive hereby acknowledges that the Company is
as of the date hereof engaged primarily in the sale, leasing, financing and
servicing of new and used vehicles, as well as the provision of related services
and products, such as the sale of parts and accessories, extended service
contracts, aftermarket automotive products and collision repair services (the
"Auto Business"). The Executive further acknowledges that: (i) the Company may
engage in additional related businesses or in separate and distinct businesses
from time to time, (ii) the Company currently engages in its businesses by means
of traditional retail establishments, the Internet and otherwise and the Company
may in the future engage in its businesses by alternative means, and (iii) the
Executive's position with the Company is such that he will be privy to specific
trade secrets, confidential information, confidential business lists,
confidential records, customer goodwill, specialized training and employees, any
or all of which have great and competitive value to the Company.
The Executive hereby agrees that, during the Executive's employment with the
Company and for a period of one (1) year following the termination of the
Executive's employment with the Company (by the Company or the Executive for any
reason), the Executive shall not, directly or indirectly, anywhere in the United
States (or in any other geographic area outside the United States where the
Company conducts business at any time during Executive's employment with the
Company):
(a)participate or engage in or own an interest in, directly or indirectly, any
individual proprietorship, partnership, corporation, joint venture, trust or
other form of business entity, whether as an individual proprietor, partner,
joint venturer, officer, director, member, employee, consultant, independent
contractor, stockholder, lender, landlord, finder, agent, broker, trustee, or in
any manner whatsoever (except for an ownership interest not exceeding 1% of a
publicly-traded entity), if such entity or its affiliates is engaged, directly
or indirectly, in the Auto Business or any other business of the type and
character engaged in or competitive with any business conducted by the Company
at any time during the Executive's employment by the Company on or after the
date hereof;
(b)employ, or knowingly permit any company or business directly or indirectly
controlled by him to employ, any person who is known by Executive to be, or have
been, employed by the Company or any subsidiary or affiliate of the Company at
or within the prior six (6) months, or in any manner seek to induce any such
person to leave his or her employment (including, without limitation, for or on
behalf of a subsequent employer of the Executive);





--------------------------------------------------------------------------------





(c)solicit any customers to patronize any business directly or indirectly in
competition with the businesses conducted by the Company or any subsidiary or
affiliate of the Company at any time during the Executive's relationship with
the Company; or
(d)request or advise any Person who is a customer or vendor of the Company or
any subsidiary or affiliate of the Company or its successors to withdraw,
curtail or cancel any such customer's or vendor's business with any such entity.
4.Confidentiality. The Executive hereby agrees that, without the prior approval
of the Company, he shall not for a period of five (5) years after his employment
with the Company: (1) give any interviews or speeches, write any books or
articles, make any public statements (whether through the press, at automobile
trade conferences or meetings or through similar media), or make any disparaging
or negative statements: (x) concerning any confidential or non-public
information of or about the Company or any of its businesses or, except in a
positive manner, concerning the reputation of the Company or the personal or
business reputations of its directors, officers, shareholders or employees,
(y) concerning any matter he has participated in while an employee of the
Company, other than in a positive manner and to the extent that it would not
involve disclosing any confidential or non-public information, or (z) in
relation to any matter concerning the Company or any of its businesses occurring
after the Employment Period, other than in a positive manner; or (2) take any
action with the intent to impede, disrupt or interfere with the contracts,
agreements, understandings, communications or relationships of the Company with
any third party.
5.Acknowledgments of the Parties. The parties agree and acknowledge that the
restrictions contained in Paragraphs 3 and 4 are reasonable in scope and
duration and are necessary to protect the Company. To the extent that the
restrictions contained in Paragraphs 3 and 4 are inconsistent with any similar
provision in any restrictive covenants and confidentiality agreement entered
into in connection with any equity award, the terms of this provision are
intended to and shall control, notwithstanding the fact that the terms of any
such other agreement may be broader in scope or indicate that such other
agreement shall control. If any provision of Paragraphs 3 or 4 as applied to any
party or to any circumstance is adjudged by a court to be invalid or
unenforceable, the same shall in no way affect any other circumstances or the
validity or enforceability of any other provisions of this Agreement. If any
such provision, or any part thereof, is held to be unenforceable because of the
duration of such provision or the area covered thereby, the parties agree that
the court making such determination shall have the power to reduce the duration
and/or area of such provision and/or to delete specific words or phrases and in
its reduced form, such provision shall then be enforceable and shall be
enforced. The Executive agrees and acknowledges that the breach of Paragraph 3
or 4 will cause irreparable injury to the Company, and upon breach of any
provision of such Paragraphs, the Company shall be entitled to injunctive
relief, specific performance or other equitable relief, provided, however, that
such remedies shall in no way limit any other remedies which the Company may
have (including, without limitation, the right to seek monetary damages).
Furthermore, the severance pay and severance benefits which are being paid or
are being provided to the Executive pursuant to Paragraph 2(b) of this Agreement
shall immediately cease (provided that the Executive shall be entitled to
receive and retain at least one thousand dollars ($1,000) of severance payments
and benefits) and not be resumed in the event that the Executive (i) is in
material breach of any such confidential information, non-solicitation or
non-competition covenant, or any other restrictive covenant agreement with the
Company or any Subsidiary, including Paragraphs 3 and 4 of this Agreement
(collectively, the "Restrictive Covenants") or (ii) would be in material breach
of the Restrictive Covenants had such Restrictive Covenants been in effect
through the eighteen (18) month period following the date of the Executive's
termination of employment. In the event that Executive violates any agreement or
policy which would give rise to the forfeiture of any equity award, under any
restrictive covenants and confidentiality agreement entered into in connection
with such equity award, any such violation must be material (as determined by
the Company in its reasonable discretion) in order for any forfeiture to occur,
notwithstanding that such restrictive covenants and confidentiality agreement
does not contain a materiality qualifier.
6.Notices. All notices, requests, demands, claims or other communications
hereunder shall be in writing and shall be deemed given if delivered by
certified or registered mail (first class postage pre-paid), hand delivery,
guaranteed overnight delivery or email or facsimile transmission, if such
transmission is confirmed by certified or registered mail (first class postage
pre-paid) or guaranteed overnight delivery, to the following addresses and
telecopy numbers (or to such other addresses or telecopy numbers which such
party shall designate in writing to the other parties):
To the Company:
AutoNation, Inc.
200 SW 1st Ave, Ste 1600
Fort Lauderdale, Florida 33301
Attention: General Counsel
Email: edmundsc@autonation.com
Telecopy: (954) 769-6340





--------------------------------------------------------------------------------





To Executive:
Carl C. Liebert III
[Address omitted]    
7.Amendment, Waiver, Remedies. This Agreement may not be modified, amended,
supplemented, extended, canceled or discharged, except by written instrument
executed by all parties. No failure to exercise, and no delay in exercising, any
right, power or privilege hereunder preclude the exercise of any other right,
power or privilege. No waiver of any breach of any provision shall be deemed to
be a waiver of any preceding or succeeding breach of the same or other
provision, nor shall any waiver be implied from any course of dealing between
the parties. No extension of time for performance of any obligations or other
acts hereunder or under any other agreement shall be deemed to be an extension
of the time for performance of any other obligations or any other acts. The
rights and remedies of the parties under this Agreement are in addition to all
other rights and remedies, at law or in equity, that they may have against each
other.
8.Assignment. This Agreement, and the Executive's rights and obligations
hereunder, may not be assigned by him. The Company may assign its rights,
together with its obligations hereunder, to any of its affiliates or
subsidiaries, or any successor thereto.
9.Severability; Survival; Term. In the event that any provision of this
Agreement is found to be void and unenforceable by a court of competent
jurisdiction, then such unenforceable provision shall be deemed modified so as
to be enforceable (or if not subject to modification then eliminated herefrom)
for the purpose of those procedures to the extent necessary to permit the
remaining provisions to be enforced. The provisions of this Agreement (other
than Paragraph 1 and, except for obligations in Paragraph 2 resulting from a
termination of the Employment Period, Paragraph 2) will survive the termination
for any reason of the Employment Period and Executive's relationship with the
Company. If the Employment Period has not been terminated in accordance with
Paragraph 2 of this Agreement prior to March 10, 2022, (i) the respective
obligations of the parties under Paragraphs 1 and 2 hereof shall terminate on
March 10, 2022, and (ii) the provisions of Paragraphs 3-11 under this Agreement
shall survive.
10.Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
one and the same instrument.
11.Governing Law. This Agreement shall be construed in accordance with and
governed for all purposes by the laws of the State of Florida applicable to
contracts executed and to be wholly performed within such State.
12.Agency. Nothing herein shall imply or shall be deemed to imply an agency
relationship between the Executive and the Company.
* * * *





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


AUTONATION, INC., a Delaware corporation
/s/ Mike Jackson
Chairman, CEO and President




/s/ Carl C. Liebert III
Carl C. Liebert III


                            
                            
 









